UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 8, 2016 Premier Pacific Construction, Inc. (Exact name of registrant as specified in its charter) Nevada 333-192107 90-0920687 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 13 POWAY,CA92064 (Address of principal executive offices, including zip code) (858) 748-7152 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 7.01 Regulation FD Disclosure. The Company has been exploring the possibility of expanding its operations to include the purchase and installation of solar energy systems.We are currently negotiating with a San Diego, California based privately-held solar energy company for the purchase of a 300MW solar equipment installation contract pipeline (the “pipeline”) for homes, businesses and governmental organizations.For purposes of the purchase, the parties estimate the value of the pipeline at $3 million.We intend to purchase the pipeline with shares of our common stock. Subsequent to purchasing the pipeline, we intend to hire a team of individuals who have experience with solar energy installation and solar equipment purchasing. Our President is in the process of negotiating the final terms of a definitive asset purchase agreement, which he expects to be finalized before January 15, 2016.The Company anticipates that this new business opportunity will be beneficial to its shareholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 8, 2016 Premier Pacific Construction, Inc. /s/ Richard Francella By:Richard Francella
